IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50225
                        Conference Calendar


JUAN ROBERT RODRIGUEZ, also known as Juan Roberto
Rodriguez,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-99-CV-890-OG
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Robert Rodriguez, Texas prisoner #570369, seeks a

certificate of appealability (“COA”) to appeal the denial of his

petition for a writ of error coram nobis challenging his 1990

arson conviction, which the district court construed as a 28

U.S.C. § 2254 habeas corpus petition.   Rodriguez argues that the

district court erred in:   treating his petition for a writ of

coram nobis as a habeas petition; failing to consider the

substance of his claims; and failing to award him coram nobis

relief.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-50225
                                -2-

     A COA is not required for an appeal from the denial of a

petition for a writ of coram nobis.    See 28 U.S.C. § 2253(c)(1);

United States v. Dyer, 136 F.3d 417, 429 n.32 (5th Cir. 1998)

(refusing to apply habeas law to a coram nobis case).   However,

“[i]t is well settled that the writ of error coram nobis is not

available in federal court to attack state criminal judgments.”

Sinclair v. Louisiana, 679 F.2d 513, 514 (5th Cir. 1982).     Since

Rodriguez’s petition challenged the validity of his state arson

conviction, the district court lacked jurisdiction to grant him

coram nobis relief and thus did not err in refusing to construe

his petition as seeking such relief.   To the extent that

Rodriguez is challenging the district court’s denial of coram

nobis relief, this appeal is DISMISSED.

     To the extent that Rodriguez is challenging the district

court’s denial of habeas corpus relief, he has failed to

demonstrate that the district court’s rejection on the merits of

his claims of infirmities in the state habeas proceedings and

procedural dismissal of his remaining claims were debatable or

incorrect.   See Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000).

Rodriguez’s motions for a COA, for appointment of appellate

counsel, and for leave to proceed in forma pauperis on appeal are

DENIED.